DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is being considered by the examiner.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an imaging unit; a display unit which generates a virtual image; a communication unit which connects for communication; a seat occupancy detection unit which detects a seat occupancy state; a connection state detection unit which detects a connection state; a transmission permission unit which permits transmission; a first communication unit which connects for communication, a second communication unit which connects to the communication unit; a first storage unit; a second storage unit; and a first conversion unit in claims 1, 2 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: page 9, paragraph 34 recites “the imaging unit 120 is, for example, a CCD camera, a CMOS camera, or the like”; page 10, paragraph 38 recites “the display unit “130A is, for example, a projection device”; page 8, paragraph 33 recites “the communication unit 110 is, for example, a wireless communication module”; page 12, paragraph 45 recites “the seat occupancy detection unit 140 detects a seat occupancy state in the vehicle, for example, on the basis of an output of a sitting sensor or by the imaging unit”; page 13, paragraph 46 recites easily received from the management server; page 13, paragraph 47 recites between the transmission unit and an apparatus; page 14, paragraph 48 recites a storage unit is realized by a hard disk drive, a flash memory, or the like. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (US. Pub. No. 2017/0013188, hereinafter “Kothari”) in view of Vertucci et al. (US. Pub. No. 2012/0293506, hereinafter “Vertucci”).
As to claims 1 and 13, (original) Kothari discloses an image providing system for vehicles [figure 1, an image providing system for vehicle], associated with its image providing method for vehicles, comprising:
an imaging unit [figure 1, one or more cameras “106”, “108”, “110”, abstract];

a communication unit which connects for communication to an apparatus outside a vehicle [paragraphs 141 and 227, for communication to an apparatus at other location]; and
a seat occupancy detection unit [paragraph 27, rear seat sensor that can detect rear facing passengers, paragraph 111, an exemplary sensor, paragraph 122, a sensor installed in the seat belt buckle] which detects a seat occupancy state in the vehicle,
wherein the display unit controls a display mode of the virtual image on the basis of the seat occupancy state in the vehicle detected by the seat occupancy detection unit [figures 12-13, display unit controls a display mode of virtual image “1306”, “1308” in the vehicle detected by the seat occupancy sensor].
Kothari does not expressly disclose wherein the display unit controls a display mode of the virtual image in an operating state of the communication unit.
Vertucci teaches an image providing system [figure 1, HMD “9”, computer device “10”] comprising a communication unit [figure 1, wireless connection or via cable to communicate to an apparatus “12” and/or “15” outside a location] connects for communication to an apparatus outside a location [paragraphs 25-26]; and
wherein a display unit [figure 1, display of HMD] controls a display mode of a virtual image in an operating state of the communication unit [figure 1, to display a virtual avatar “8” in an operating state of the wireless connection, paragraphs 29 and 40, the technical-assistance centre “15” can assist the operator “4”, governing the avatar “8” in real time].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the image providing system of Kothari to 
As to claim 2, (original) Kothari, as modified by Vertucci, discloses the image providing system for vehicles according to claim 1, comprising:
a connection state detection unit which detects a connection state between an apparatus outside the vehicle and the communication unit [Vertucci, paragraph 26, to transmit and/or receive further augmented-reality content via a wireless connection]; and
a transmission permission unit which permits transmission of an image captured by the imaging unit on the basis of the connection state detected by the connection state detection unit [Kothari, paragraph 45, to automatically transfer captured images and/or videos to another location over a wireless connection, paragraph 178, provide data connection to the sun visor device],
wherein the communication unit transmits the image captured by the imaging unit to the apparatus outside the vehicle when the transmission permission unit permits transmission [Kothari, paragraph 45, to automatically transfer captured images and/or videos to another location over a wireless connection, paragraph 178, provide data connection to the sun visor device]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 3, (currently amended) Kothari, as modified by Vertucci, discloses the image providing system for vehicles according to claim 1 
claim 4, (currently amended) Kothari, as modified by Vertucci, discloses the image providing system for vehicles according to claim 1 
As to claim 5, (currently amended) Kothari, as modified by Vertucci, discloses the image providing system for vehicles according to claim 1 
As to claim 6, (currently amended) Kothari, as modified by Vertucci, discloses the image providing system for vehicles according to claim 1 
As to claim 7, (currently amended) Kothari, as modified by Vertucci, discloses the image providing system for vehicles according to claim 1 
claim 8, (currently amended) Kothari, as modified by Vertucci, discloses the image providing system for vehicles according to claim 1 
As to claim 9, (currently amended) Kothari, as modified by Vertucci, discloses the image providing system for vehicles according to claim 1 
As to claim 10, (original) Kothari discloses a server system [paragraphs 141, 227 and 290, a central server] configured to connect for communication to a communication unit of a vehicle including an imaging unit, a display unit [figure 1, display “102”, “104”, figures 3 and 4A, generate a virtual image of a person] which generates a virtual image of a person, and the communication unit which connects for communication to an apparatus outside the vehicle [paragraphs 141 and 227, for communication to an apparatus at other location], the server system comprising:
a first communication unit which connects for communication to the apparatus outside the vehicle [paragraphs 141 and 227, for communication to an apparatus at other location];

a second storage unit which stores ID information of the vehicle and an image acquired by the imaging unit [paragraph 8, computer memory storing computer instruction, paragraph 32, camera setting is stored]; and
wherein the first conversion unit includes a virtual image generation unit which generates a virtual image to be displayed on the display unit [figures 12-13, virtual image captured by cameras to be displayed on the display unit].
Kothari does not disclose a first storage unit which stores information transmitted from the apparatus outside the vehicle;
a first conversion unit which selectively transmits the information held by the first storage unit to the second communication unit.
Vertucci teaches an image providing system [figure 1, HMD “9”, computer device “10”] comprising a first storage unit which stores information transmitted from an apparatus outside a location [figure 1, a first storage unit of “12” to store information transmitted from apparatus “15” outside, paragraphs 25-26];
a first conversion unit which selectively transmits the information held by the first storage unit to a second communication unit [figure 1, first conversion unit of “12” selectively transmits the information held by the first storage unit to a second communication unit of “10”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the server system of Kothari to comprise a first storage unit which stores information transmitted from an apparatus outside a vehicle; a first 
As claim 11, (original) Kothari, as modified by Vertucci, discloses the server system according to claim 10, wherein the second storage unit is configured to further store information on a seat occupancy state in the vehicle acquired from the second communication unit, and the first conversion unit controls the virtual image generation unit on the basis of the information on the seat occupancy state [Kothari, figures 12-13, display unit controls a display mode of virtual image “1306”, “1308” in the vehicle detected by the seat occupancy sensor].

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 12, such as “a second conversion unit which selectively transmits the information on the seat occupancy state stored by the second storage unit to the first communication unit, wherein the second conversion unit includes a person image extraction unit which extracts image information corresponding to a specific occupant of the vehicle from the information on the seat occupancy state stored by the second storage unit”, recited by claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622